Case 1:18-ap-01063           Doc 58     Filed 09/17/20 Entered 09/17/20 15:48:17                     Desc Main
                                       Document      Page 1 of 18

                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF RHODE ISLAND


In re: Antonio G. Portunato, III,                     BK No. 17-11614
       Debtor                                         Chapter 7
______________________________________________________________________________

William K. Harrington,
United States Trustee
for Region One,
       Plaintiff,

v.                                                                             A.P. No. 18-01063

Antonio G. Portunato, III,
      Defendant.


                                        DECISION AND ORDER

        William Harrington, United States Trustee for Region One (“UST”), commenced this

adversary proceeding seeking to deny Debtor Antonio G. Portunato, III a discharge under

Bankruptcy Code §§ 727(a)(2) and (4).1 The UST alleges that while under oath Mr. Portunato

knowingly and fraudulently failed to disclose his interest in a 2007 Peterbilt 357 truck (“Peterbilt

357”), and after the petition date concealed the vehicle from the chapter 7 case trustee and the

lien holder with the intent to hinder, delay, or defraud them. Additionally, the UST alleges that

post-petition Mr. Portunato transferred, removed, or concealed other equipment and vehicles he

owned with the same intent. Mr. Portunato denies the allegations and counters that he listed on

his schedules the only Peterbilt truck he owns — the very same truck the UST alleges he failed

to disclose — and did not intend to defraud anyone when he caused the other equipment and

vehicles to be sold at auction.




1
 Unless otherwise indicated, the terms “Bankruptcy Code,” “chapter,” “section” and “§” refer to Title 11 of the
United States Code, 11 U.S.C. §§ 101, et seq. Reference to the “Bankruptcy Rules” or “Rule” shall mean the Federal
Rules of Bankruptcy Procedure.
Case 1:18-ap-01063        Doc 58     Filed 09/17/20 Entered 09/17/20 15:48:17             Desc Main
                                    Document      Page 2 of 18



        The Court held a day and a half trial during which the UST presented his case through

two witnesses, chapter 7 trustee Stacy Ferrara (“Trustee”) and Larry Spellman, principal of

North Country Auctions, LLC (“North Country”), and admitted into evidence numerous exhibits.

Mr. Portunato cross-examined the UST’s witnesses and submitted a few of his own exhibits. At

the conclusion of the UST’s presentation of his case, Mr. Portunato declined to present any other

witnesses or submit additional exhibits. At closing argument, Mr. Portunato maintained that the

UST failed to meet his burden to prove all of the requisite elements under the statutory

provisions and, therefore, that he is entitled to a discharge of all of his debts.

        This decision constitutes the Court’s findings of fact and conclusions of law under

Bankruptcy Rule 7052. After careful consideration of the relevant filings, the testimony, the

exhibits admitted into evidence, and the arguments of the parties, the Court concludes that the

UST has proven grounds upon which Mr. Portunato must be denied a discharge of his debts

under § 727(a)(2). More precisely, as to Counts I and II of the complaint, the UST did not meet

his burden of proof to demonstrate that Mr. Portunato failed to disclose his interest in the 2007

Peterbilt 357 truck or that he concealed the vehicle. There is insufficient evidence to conclude

that Mr. Portunato owned two Peterbilt trucks. The Court finds that, at all relevant times, the one

and only Peterbilt truck owned by Mr. Portunato was the one identified and disclosed on his

schedules. However, as to the balance of the allegations set forth in Count II and the allegations

in Count III of the complaint, the Court concludes that Mr. Portunato did in fact conceal,

transfer, and remove property of the estate after the petition date with the actual intent to hinder,

delay, or defraud his creditors and the Trustee. Accordingly, the UST has met his burden of

proof as to the allegations in Count II pertaining to other estate property and as to the allegations

in Count III.



                                                   2
Case 1:18-ap-01063         Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17            Desc Main
                                    Document      Page 3 of 18



   I.       Jurisdiction

         The Court has jurisdiction over this matter under 28 U.S.C. §§ 157(a) and (b) and 1334

and Rule 109(a) of the local rules of the United States District Court for the District of Rhode

Island. This is a core proceeding under § 157(b)(2)(J).

   II.      Findings of Fact

         The Court makes the following findings of fact based on the parties’ stipulated facts in

their joint pretrial statement (“JPTS,” Doc. #36), the unrebutted testimony of the Trustee and Mr.

Spellman, which the Court finds credible, and the UST’s exhibits admitted into evidence.

         Mr. Portunato filed for relief under chapter 13 on September 18, 2017 (the “Petition

Date”). It was not until November 15, 2017, however, that he filed his bankruptcy schedules and

Statement of Financial Affairs. Relevant to this matter, he scheduled the following assets, all of

which the parties stipulated was property of his bankruptcy estate under § 541(a):

         1. 1998 Caterpillar 928G Wheel Loader (“Caterpillar Wheel Loader”), with a scheduled
            value of $22,000;

         2. 1993 Kenworth T800 (“Kenworth T800”), with a scheduled value of $38,000;

         3. 1999 Caterpillar 416CIT (“Caterpillar 416 CIT”), with a scheduled value of $20,000;

         4. 1993 Volvo L50B Wheel Loader (“Volvo Wheel Loader”), with a scheduled value of
            $20,000; and

         5. 1994 Samsung SL250 Wheel Loader (“Samsung Wheel Loader”), with a scheduled
            value of $21,000,

(collectively the “Equipment”). (See Exh. F; JPTS ¶¶ 13-15). In addition, he scheduled an

interest in a 2007 Peterbilt truck with an approximate value of $50,000. His interest in that

vehicle also was property of the estate. (JPTS ¶¶ 14-15).

         On December 13, 2017, upon motion of Mr. Portunato, his case was converted to chapter

11. During the chapter 11, Dakota Financial, LLC (“Dakota”), as lessor and secured creditor,


                                                  3
Case 1:18-ap-01063           Doc 58      Filed 09/17/20 Entered 09/17/20 15:48:17                       Desc Main
                                        Document      Page 4 of 18



sought relief from the automatic stay to enforce its liens against all but one piece of the

Equipment because Mr. Portunato had failed to make monthly post-petition lease payments.2 The

Court entered a consent order requiring Mr. Portunato to make all ongoing monthly lease

payments and directed that stay relief would be granted to Dakota upon any future default under

the terms of its leases. (Exh. H). Subsequently, Mr. Portunato defaulted and Dakota was granted

relief from the stay on February 20, 2018, entitling it to enforce its non-bankruptcy law rights

against its collateral after March 6, 2018. (See Exh. M). On March 6, 2018, however, Mr.

Portunato filed a motion to convert his case to chapter 7.

         While the conversion motion was pending, Mr. Portunato had several conversations with

Mr. Spellman, culminating in a written agreement on March 23, 2018 (“Auction Agreement”) for

the auction of the Equipment and the Peterbilt 357 the next day by North Country.3 (See Exh. B).

At Mr. Portunato’s behest, the Auction Agreement was backdated to November 3, 2017, a date

Mr. Portunato believed was the approximate date he and Mr. Spellman had preliminary

discussions about the potential storage and possible future auction of the Equipment and the

Peterbilt 357. The Receipt of Merchandise appended to the Auction Agreement included the

Equipment and the Peterbilt 357, as to which Mr. Portunato falsely represented that he had “full

authority to sell” and that the assets were “free and clear of any liens [or] encumbrances.” (Exh.

B). Throughout their dealings, Mr. Portunato did not disclose the pendency of his bankruptcy

case. Rather, Mr. Spellman first learned of the bankruptcy case in July 2018, when the Trustee

contacted him for an inventory of the assets that Mr. Portunato advised her were stored at North


2
 Dakota’s lien extended to the Caterpillar Wheel Loader, the Kenworth T800, the Caterpillar 416CIT, the Volvo
Wheel Loader and the Peterbilt 357. Another secured creditor, Pawnee Leasing, held a lien against the Samsung
Wheel loader. See Exh. F, Sch. D.
3
 The parties agree that the auction date referenced in the Auction Agreement is a typographical error; the auction
was scheduled for March 24, 2018 and took place on that date. A second auction was held on May 4, 2018 to sell
two pieces of the Equipment that were not sold at the first auction. See Exh. Q.

                                                          4
Case 1:18-ap-01063            Doc 58      Filed 09/17/20 Entered 09/17/20 15:48:17                  Desc Main
                                         Document      Page 5 of 18



Country’s premises.

           Initially, Mr. Portunato was responsible for transporting the Equipment and the Peterbilt

357 to North Country’s premises, but it soon became apparent that he lacked the financial

wherewithal to do so. Consequently, through Mr. Spellman’s trucking company, North Country

Trucking and Hauling, LLC, the Equipment was transported from two locations in Connecticut

to North Country’s Massachusetts location between March 12 and March 23, 2018. The Peterbilt

357, which was at a garage facility for repair of its transmission, was not transported to North

Country’s location and was not sold at the auctions. (See Exh. Q).

           Mr. Portunato admits that he entered into the Auction Agreement and authorized North

Country to sell the Equipment without notifying the Court, the chapter 13 trustee, the UST, the

Trustee, or Dakota and without obtaining approval of the Court or Dakota. (JPTS ¶¶ 23-25). At

the March 24 auction, the Caterpillar 416 CIT and the Kenworth T800 were sold for the

aggregate sum of $26,250. (JPTS ¶ 27). The Volvo Wheel Loader was sold at a second auction

held on May 4, 2018 for $18,500. (JPTS ¶ 28).4

           On March 26, 2018, the Court granted Mr. Portunato’s motion and the case was

converted to chapter 7. The following day, Dakota’s counsel contacted the Trustee to recover its

collateral consisting of nearly all of the Equipment. The Trustee informed counsel that she had

not yet conducted the § 341 meeting of creditors and could not determine whether the

bankruptcy estate had an interest in the collateral. Having already been granted stay relief,

Dakota then filed a motion to compel Mr. Portunato to turn over the Equipment, averring that its

efforts since early March to obtain possession of the collateral proved unavailing and its location

had not been disclosed. (Exh. O). Because of Mr. Portunato’s fraudulent conduct, at the time the



4
    Prior to the second auction, the Samsung Wheel Loader was repossessed by Pawnee Leasing. (JPTS ¶ 30).

                                                         5
Case 1:18-ap-01063       Doc 58     Filed 09/17/20 Entered 09/17/20 15:48:17                 Desc Main
                                   Document      Page 6 of 18



motion was filed neither Dakota, the Trustee, nor the Court knew that several pieces of Dakota’s

collateral already had been sold. (JPTS ¶ 27).

       Turning now to the initial § 341 meeting held on April 26, 2018, Mr. Portunato’s

testimony at that meeting contradicted the information in his schedules. He maintained that he

did not actually own several of the pieces of equipment and vehicles he had listed because he had

sold or transferred them to business entities he controlled prior to the Petition Date. As

characterized by the Trustee, Mr. Portunato’s testimony was evasive. Frustrated with his

responses, the Trustee continued the meeting and requested that Mr. Portunato file amended

schedules consistent with his testimony and produce documentation to substantiate his disavowal

of ownership. Mr. Portunato did not produce any such documentation. In fact, in his amended

schedules filed before the next continued § 341 meeting, Mr. Portunato again listed the

Equipment and the Peterbilt 357 as assets he owned. He did not disclose that some of the

Equipment already had been sold or list the sale proceeds on his amended schedules.

       Notably, between April 26, 2018 and July 30, 2018, the Trustee held several continued

§ 341 meetings in an effort to ascertain the whereabouts of the Equipment, the Peterbilt 357, and

other listed assets. (See JPTS ¶ 12). Mr. Portunato actively thwarted the Trustee’s efforts. He

falsely and intentionally represented to the Trustee at the initial § 341 meeting that the

Equipment and the Peterbilt 357 were stored at locations in Connecticut and North Country’s

Massachusetts premises when he knew that some of the Equipment had been sold at the March

24 auction. Further, he intentionally concealed the sale, the sale proceeds, and that a second

auction was scheduled for May 4, 2018 from the Trustee and Dakota. (See JPTS ¶ 24). Thus, the

second auction proceeded as scheduled and the Caterpillar Wheel Loader was sold without Court

order, notice, or approval and without disclosure to the Trustee or Dakota. (See JPTS ¶ 29).



                                                  6
Case 1:18-ap-01063         Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17              Desc Main
                                    Document      Page 7 of 18



          Because Mr. Portunato failed to provide an inventory of his equipment and vehicles by

location as requested, the Trustee and Mr. Portunato’s counsel visited the two Connecticut

storage locations at the end of June 2018. The Trustee concluded that the items located there

were of inconsequential value and discovered that neither the Peterbilt 357 nor the Equipment

was there. It was not until the Trustee contacted North Country in July 2018 that she learned

from Mr. Spellman that some of the Equipment had been sold at the two auctions months earlier.

Following the Trustee’s call, North Country provided a written accounting of the two auction

sales. (Exh. Q).

          The accounting revealed that North Country still retained the sale proceeds, contrary to

its usual procedures. Mr. Spellman explained that his customary practice was to pay off any liens

against the items sold at auction and then disburse any excess funds to the consignor shortly after

the conclusion of the sale. That did not occur here because Mr. Portunato would not authorize the

release of the proceeds, insisting instead that he would deal directly with the lien holders so he

could resolve issues relating to the “cross collateralization” of the Equipment. Ultimately, the

sale proceeds were disbursed to Dakota on account of its liens against the Equipment, but not

until October 2018.

   III.          The UST’s Complaint

          The UST filed a three count complaint under § 727(a) to bar Mr. Portunato from

obtaining a discharge of his debts. Count I alleges that Mr. Portunato should be denied a

discharge under § 727(a)(4) because he knowingly and fraudulently made a false oath or account

on his schedules by failing to disclose his interest in a Peterbilt truck that was listed on the

Auction Agreement. As noted, the UST’s allegations are predicated on his belief that Mr.

Portunato owned two Peterbilt trucks and failed to disclose one of them on his schedules. In



                                                   7
Case 1:18-ap-01063            Doc 58      Filed 09/17/20 Entered 09/17/20 15:48:17                      Desc Main
                                         Document      Page 8 of 18



Count II the UST moves under § 727(a)(2)(A) and (B), alleging that Mr. Portunato knowingly

concealed his interest in a second Peterbilt truck and also his interest in the Equipment by

delivering the Equipment to North Country to be held pending an auction sale. His concealment,

the UST alleges, was done with the intent to hinder, delay, or defraud his creditors and the

Trustee. Finally, in Count III, the UST also invokes § 727(a)(2)(B), alleging that Mr. Portunato

transferred and removed the Equipment after the Petition Date with the intent to hinder, delay, or

defraud his creditors and the Trustee.5

    IV.       Applicable Law

            i.    Section 727(a) Generally

          This statute provides an exhaustive list of grounds to deny a debtor a discharge. See 6

Collier on Bankruptcy ¶ 727.01 (16th 2020). A party objecting to a debtor’s discharge under this

provision must prove each requisite element by a preponderance of the evidence. Fed. R. Bankr.

P. 4005; see also Groman v. Watman (In re Watman), 301 F.3d 3, 7 (1st Cir. 2002). The burden

that must be satisfied by a party objecting to discharge is fairly high; “exceptions to discharge are

narrowly construed” to promote the fresh start policy, one of the fundamental principles of the

Bankruptcy Code. Razzaboni v. Schifano (In re Schifano), 378 F.3d 60, 66 (1st Cir. 2004) (citing

Palmacci v. Umpierrez (In re Umpierrez), 121 F.3d 781, 786 (1st Cir. 1997)). That being said,

the very purpose of § 727(a) is to ensure that debtors “do not play fast and loose with their assets

or with the reality of their affairs.” Id. To this end, the moving party must establish “real and

substantial” grounds for denial of a discharge. Boroff v. Tully (In re Tully), 818 F.2d 106, 110

(1st Cir. 1987) (citation omitted). “[T]he successful functioning of the bankruptcy act hinges


5
  In all three counts of the Complaint the UST also alleged that Mr. Portunato knowingly and fraudulently failed to
disclose his interest in an East End Trailer and concealed the same with the intent to hinder, delay, or defraud his
creditors and the Trustee. Upon further discovery, the UST determined he would not pursue the allegations about
this particular piece of equipment. (Pl.’s Mem., Doc. #57 p. 12).

                                                          8
Case 1:18-ap-01063          Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17               Desc Main
                                     Document      Page 9 of 18



both upon the [debtor’s] veracity and his willingness to make a full disclosure. Neither the

trustee nor the creditors should be required to engage in a laborious tug-of-war to drag the simple

truth into the glare of daylight.” Id. (citations and internal quotation marks omitted). The task for

the Court when deciding a case under § 727(a) is to strike a balance between these goals of the

Code.

           ii.   Section 727(a)(4) – False Oaths or Accounts

          Section 727(a)(4) bars a discharge if “the debtor knowingly and fraudulently, in or in

connection with the case— (A) made a false oath or account.” The statute requires the Court to

determine whether (1) the debtor made an oath (2) that was false, (3) that was related to a

material fact in the case, (4) and that was made knowingly and (5) fraudulently. Dwyer v. Frumm

(In re Drumm), 524 B.R. 329, 394 (Bankr. D. Mass. 2015). The burden of proof rests with the

party objecting to the discharge, but “once it reasonably appears that the oath is false, the burden

falls upon the [debtor] to come forward with evidence that he has not committed the offense

charged.” In re Tully, 818 F.2d at 110 (citing Matter of Mascolo, 505 F.2d 274, 276 (1st Cir.

1974)).

          “The existence of false or inaccurate statements is not, in and of itself, sufficient cause to

deny a debtor’s discharge. . . .” Premier Capital, Inc. v. Diamond (In re Diamond), 106

Fed.Appx. 73, 78 (1st Cir. 2004) (citations and internal quotation marks omitted). It is up to the

objector to demonstrate that the debtor knew the truth and “nonetheless willfully and

intentionally [swore] to what [was] false.” Hannon v. ABCD Holdings, LLC (In re Hannon), 839

F.3d 63, 72 (1st Cir. 2016) (citation and internal quotation marks omitted). Courts will generally

disregard “ignorant or inadvertent omission[s] as evidence of fraudulent intent,” but may find

that the “cumulative effect of a series of innocent mistakes” equates to fraud or a reckless


                                                    9
Case 1:18-ap-01063        Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17               Desc Main
                                   Document     Page 10 of 18



disregard for the truth. Robin Singh Educational Serv., Inc. v. McCarthy (In re McCarthy), 488

B.R. 814, 826 (1st Cir. BAP 2013). Accordingly, fraudulent intent can be established by

circumstantial evidence or course of conduct. Desmond v. Varrasso (In re Varrasso), 37 F.3d

760, 764 (1st Cir. 1994); In re McCarthy, 488 B.R. at 826.

       A false oath must be about a material fact that relates to the debtor’s estate or is relevant

to “the discovery of assets, business dealings, or the existence and disposition of property.”

Lussier v. Sullivan (In re Sullivan), 455 B.R. 829, 839 (1st Cir. BAP 2011) (citation and internal

quotation marks omitted). “[T]he threshold to materiality is fairly low.” Id. “Debtors have an

absolute duty to report whatever interests they hold in property, even if they believe their assets

are worthless” or are not property of the bankruptcy estate. Matter of Yonikus, 974 F.2d 901, 904

(7th Cir. 1992). Hence, a debtor cannot escape the reach of § 727(a)(4) by asserting that the

property omitted or about which a false oath was made is of inconsequential value. In re

McCarthy, 488 B.R. at 828.

         iii.   Section 724(a)(2) – Transfer, Removal or Concealment of Assets

       As relevant here, § 727(a)(2) denies the debtor a discharge if within one year prior to the

bankruptcy filing, or after the filing, a debtor “transferred, removed, … or concealed” property of

the estate “with intent to hinder, delay, or defraud a creditor or an officer of the estate.” To

prevail the objecting party must prove that (1) the property was part of the bankruptcy estate, and

(2) the debtor transferred, removed, or concealed the property (3) with the intent to hinder, delay,

or defraud a creditor or officer of the estate. In re Schifano, 378 F.3d at 66.

       Regarding the second element, Bankruptcy Code § 101(54)(D) defines “transfer” as any

mode “of disposing of or parting with … property” or “an interest in property.” Under this

definition, “any transfer of an interest in property is a transfer, including a transfer of possession,



                                                  10
Case 1:18-ap-01063       Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17               Desc Main
                                  Document     Page 11 of 18



custody, or control even if there is no transfer of title.” In re Watman, 301 F.3d at 10 (citing S.

Rep. No. 95-989, at 27 (1978)). “Concealment” is not defined in the Code, but courts have

construed it to mean more than mere physical hiding of property; the term encompasses conduct

such as “placing assets beyond the reach of creditors or withholding knowledge of the assets by

failure or refusal to divulge … information” known by the debtor. 6 Collier on Bankruptcy

¶ 727.02[6][b] (16th ed. 2020); see also Antognoni v. Basso (In re Basso), 397 B.R. 556, 564 (1st

Cir. BAP 2008) (“‘Concealment’ refers to the withholding of something which one knows and

which one is duty bound to reveal.”); Rhode Island Depositors Economic Protection Corp. v.

Hayes (In re Hayes), 229 B.R. 253, 259 (1st Cir. BAP 1999) (explaining that concealment

includes transferring title coupled with retention of the benefits of ownership); CIB Marine

Capital, LLC v. Herman (In re Herman), 495 B.R. 555, 594 (Bankr. S.D. Fla. 2013) (“Omissions

in bankruptcy schedules and statements of financial affairs constitute concealment where the

omission is fraudulent and material.”).

        The last prong of § 727(a)(2) requires the party seeking the denial of a discharge to

establish that the debtor acted with “actual intent” to hinder or delay or defraud his creditors.

Marrama v. Citizens Bank (In re Marrama), 445 F.3d 518, 522 (1st Cir. 2006); In re Drumm,

524 B.R. at 404. Actual intent, however, need not be proven by direct evidence. Cognizant that

debtors rarely provide such direct evidence, the First Circuit instructs that actual intent can be

established by circumstantial evidence. In re Marrama, 445 F.3d at 522. Consequently, when

assessing actual intent, courts frequently draw inferences about the debtor’s conduct and intent

from the totality of the circumstances. Warchol v. Barry (In re Barry), 451 B.R. 654, 659 (1st

Cir. BAP 2011). Some of the “badges of fraud” considered by courts when analyzing actual

intent are:



                                                 11
Case 1:18-ap-01063        Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17                 Desc Main
                                   Document     Page 12 of 18



        (1) insider relationships between the parties; (2) the retention of possession, benefit
        or use of the property in question; (3) the lack or inadequacy of consideration for
        the transfer; (4) the financial condition of the party sought to be charged both before
        and after the transaction at issue; (5) the existence or cumulative effect of the pattern
        or series of transactions or course of conduct after the incurring of debt, onset of
        financial difficulties, or pendency or threat of suits by creditors; (6) the general
        chronology of the events and transactions under inquiry; and (7) an attempt by the
        debtor to keep the transfer a secret.

In re Watman, 301 F.3d at 8.

        Not all the “badges” need be proven, but “[t]he concurrence of several tell-tale ‘badges of

fraud’ will support a finding that the debtor acted with the necessary fraudulent intent.” Van

Kampen Merrit, Inc. v. Sterman (In re Sterman), 244 B.R. 499, 504 (D. Mass. 1999). Actual

intent also can be inferred from the “existence of ‘badges of fraud,’ for which no adequate

rebuttal or explanation is evident.” Id. As a practical matter, the movant may prevail where the

totality of the circumstances show a “real and substantial” reason for denying discharge. In re

Tully, 818 F.2d at 110.

   V.       Analysis

          i.    Application of § 724(a)(4) – Count I

        Bankruptcy Rule 1008 states that “[a]ll petitions, lists, schedules, statements and

amendments thereto shall be verified or contain an unsworn declaration.” It is axiomatic that the

information Mr. Portunato provided on his schedules and statements of financial affairs is the

equivalent of a verification under oath. See Perry v. Warner (In re Warner), 247 B.R. 24, 26 (1st

Cir. BAP 2000) (citing 28 U.S.C. § 1746). The UST maintains that Mr. Portunato owned an

additional Peterbilt truck as of the Petition Date and that his failure to schedule it constitutes a

false oath sanctionable under § 724(a)(4) by denial of a discharge. To support his contention, the

UST focuses on the differences between Mr. Portunato’s description of a Peterbilt truck on his

schedules and the description on the Receipt of Merchandise appended to the Auction


                                                   12
Case 1:18-ap-01063          Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17            Desc Main
                                     Document     Page 13 of 18



Agreement. This discrepancy, the UST concludes, proves that Mr. Portunato has an interest in

two Peterbilt trucks and his omission of one of the trucks on his schedules was an intentional

false oath. See Jenzack Partners, LLC v. Gillis (In re Gillis), 612 B.R. 1, 12 (Bankr. D. Mass.

2019) (“False oaths can include affirmative misrepresentations as well as omissions of assets,

income, and transfers.”).

       The Court cannot adopt the UST’s conclusion. The descriptions of the Peterbilt truck at

issue are both somewhat vague, lacking in detail such as a complete description of the actual

vehicle model or vehicle identification number. Mr. Portunato listed a “2007 Peterbuilt [sic] 6x4

Alum Cab” on Schedule A/B: Property. (Exh. F, P). The description in the Receipt of

Merchandise lists a “2007 Pete 357.” (Exh. B). The UST’s evidence submitted at trial is limited

to this discrepancy in the descriptions of a Peterbilt truck and the testimony of the Trustee that

the schedules list a number of vehicles of the same make and year, but different models.

       From these slim facts, the UST takes the leap that Mr. Portunato must have had an

interest in two different Peterbilt trucks as of the Petition Date. The evidence adduced at trial

simply does not justify the UST’s conclusion, and the Court will not take that leap. In his post-

trial memorandum (Doc. #56), Mr. Portunato vigorously disputes the existence of a “second”

Peterbilt truck in which he holds any interest. He emphasizes that the descriptions are only

slightly different and both reference a “2007 Peterbilt.” Indeed, Mr. Spellman’s testimony

undermines the UST’s two-Peterbilt-trucks theory. He explained that when he and Mr. Portunato

viewed the Equipment and the vehicles in Connecticut to be auctioned, he observed only one

Peterbilt truck (located at a repair shop), that all Peterbilt trucks have aluminum cabs, and that a

reference to the truck as an “aluminum cab” Peterbilt is not unusual. In short, the UST has not

carried his burden of proof to deny Mr. Portunato a discharge under § 727(a)(4) based on the



                                                 13
Case 1:18-ap-01063       Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17              Desc Main
                                  Document     Page 14 of 18



allegations in Count I of the Complaint.

         ii.   Application of § 727(a)(2) – Counts II and III

       For the same reasons as in Count I, the UST’s proof of his allegations in Count II about

the Peterbilt 357 are deficient and he has failed to carry his burden under § 727(a)(2) to deny Mr.

Portunato his discharge based on those allegations. The same is not true, however, as to the

allegations in these counts about the Equipment. Here, the Court finds that the UST has satisfied

his burden of proof to deny Mr. Portunato his discharge because of his conduct relating to the

Equipment.

       Considering the totality of the circumstances and the timing of events, the UST has

demonstrated sufficient “badges of fraud” in Mr. Portunato’s transfer of the Equipment and

concealment of the sale proceeds. It is clear to the Court that Mr. Portunato’s conduct falls well

within the parameters of § 727(a)(2)(B) to bar his discharge. See, e.g., Cox v. Villani (In re

Villani), 478 B.R. 51, 60 (1st Cir. BAP 2012) (looking at the chronology and weighing all of the

debtor’s transfers and concealments to find intent). Mr. Portunato knowingly and intentionally

concealed the transfer of the Equipment and the sale proceeds from the Trustee and Dakota with

the intent to hinder and delay the Trustee’s investigation of the Equipment and Dakota’s rights to

take possession and control of the Equipment on account of its secured claim. After Dakota had

been granted stay relief to enforce its liens against the Equipment, Mr. Portunato entered into the

Auction Agreement, made arrangements for the transfer of the Equipment to North Country’s

business premises, and authorized its sale by auction. He did so without notice to or permission

of the Court, the Trustee, or Dakota. And he misrepresented to North Country that he was the

“legal owner of the [Equipment] [or] the owner’s designated agent with full authority to sell the

property, which was free and clear of any liens of encumbrances.” (Exh. B, Receipt of



                                                 14
Case 1:18-ap-01063        Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17               Desc Main
                                   Document     Page 15 of 18



Merchandise). But Mr. Portunato’s misconduct did not stop there. He manipulated Mr. Spellman

into backdating the Auction Agreement to November 3, 2017. Why he thought this would enable

him to escape the consequences of his fraud eludes the Court. On the backdated date, Mr.

Portunato’s bankruptcy case was pending under chapter 13 and his actions were no more

authorized than in March 2018, while in a chapter 11, when he actually entered into the Auction

Agreement.

       Even after the case was converted to chapter 7 and Dakota filed a motion to compel

turnover of its collateral, including some of the Equipment, Mr. Portunato continued such

concealment. At the initial § 341 meeting, Mr. Portunato knowingly and with intent to defraud

the Trustee and Dakota concealed the auction and sale proceeds and misrepresented under oath

that the Equipment was still stored in locations in Connecticut and Massachusetts. See Max

Sugarman Funeral Home, Inc. v. A.D.B. Inv’rs, 926 F.2d 1248, 1254-56 (1st Cir. 1991) (actual

fraudulent intent can be inferred from a substantial transfer of the debtor’s property). He also

hindered the prompt turnover of the sale proceeds to the Trustee or Dakota by not only failing to

disclose them, but by refusing to authorize Mr. Spellman to deliver them to Dakota so he could

try to resolve “cross collateralization” issues with the lien holder.

       Mr. Portunato proffers as a defense that he did not intend to hinder, delay, or defraud the

Trustee, Dakota, or any other creditors. First, he argues that at the time of the March 2018

auction he was a debtor-in-possession under chapter 11 and was “making the necessary

arrangements to get his affairs in order in anticipation of proceeding with” a chapter 7

liquidation. (Def.’s Mem. #56 p. 8). His argument misses the mark entirely. It is precisely the

duty of a chapter 7 trustee to undertake the orderly liquidation of a debtor’s non-exempt assets,

not the debtor. Moreover, under § 363(c)(1), a debtor-in-possession may only sell property of the



                                                  15
Case 1:18-ap-01063            Doc 58     Filed 09/17/20 Entered 09/17/20 15:48:17                         Desc Main
                                        Document     Page 16 of 18



estate “in the ordinary course of business” without notice and approval of the Court. The burden

of demonstrating that the Auction Agreement and the sale were in the ordinary course of

business falls on Mr. Portunato. See Braunstein v. McCabe, 571 F.3d 108, 124 (1st Cir. 2009).

He has provided no evidence whatsoever to support his “ordinary course” contention, nor does

he elucidate how the liquidation of the Equipment, a substantial portion of his assets, was in the

ordinary course. His business, as listed on his Petition, was “Northeast Snow Plowing,” of which

he was the sole proprietor.6 The argument also ignores the obligation of a chapter 11 debtor to

keep the Court and creditors informed about the business operations and assets. See Devers v.

Bank of Sheridan, Montana (In re Devers), 759 F.2d 751, 754 (9th Cir. 1985). The Court finds

that Mr. Portunato’s conduct and the sale of the Equipment was not “in the ordinary course of

business.”

         Second, Mr. Portunato asserts “no harm, no foul” because there was no lack of

consideration for the transfers and neither the UST nor Dakota have asserted otherwise. He

further highlights that he did not personally profit from the transfers and sale of the Equipment

and that the sale proceeds were ultimately paid to Dakota. This argument is disingenuous. Mr.

Portunato does not challenge Dakota’s liens against the Equipment or its entitlement to the sale

proceeds. Without doubt, and the Court so finds, his deceitful conduct hindered the Trustee and

Dakota from taking possession of the Equipment, controlling its liquidation, and recovering the

sale proceeds in a prompt manner. Although it is not entirely clear from the record what actual

benefit Mr. Portunato might have obtained from his concealment, transfer, and sale of the

Equipment, it is quite evident he believed that by doing so he would obtain a personal benefit. As


6
 The Court may take judicial notice of its docket. See Fed. R. Evid. 201; Freshman v. Atkins, 269 U.S. 121, 124
(1925) (court may take judicial notice of and give effect to its own records in another, but interrelated, proceeding);
Job v. Calder (In re Calder), 907 F.2d 953, 955 n.2 (10th Cir. 1990) (bankruptcy court properly took judicial notice
of contents of debtor’s statement of affairs and schedules).

                                                          16
Case 1:18-ap-01063           Doc 58     Filed 09/17/20 Entered 09/17/20 15:48:17                      Desc Main
                                       Document     Page 17 of 18



discussed above, Mr. Spellman’s standard practice of remitting the sale proceeds to the lien

holders shortly after the auction was not followed in this situation. He testified that he agreed to

such a deviation at Mr. Portunato’s insistence that it was necessary in order to settle alleged cross

collateralization of liens against the Equipment.

        Trying to diffuse the “badges of fraud” demonstrated by the UST, at closing argument,

Mr. Portunato’s counsel asked the Court to take judicial notice of the chapter 7 bankruptcy case

of one of his corporate businesses as evidence that Mr. Portunato gained no benefit from his

actions. With the issue raised, the Court reviewed the schedules and Statement of Financial

Affairs. (Exhs. F, P). These reveal that he owned or held interests in three separate businesses,

one of which was the snow plowing business of which he is the sole proprietor.7 Irrespective of

the insolvent financial condition of one of his other businesses, what is significant here is that

Mr. Portunato refused to permit Mr. Spellman to release the sale proceeds to the rightful lien

holder, Dakota, or to the Trustee. He concealed their existence in an effort to obtain a personal

gain — the settlement of cross collateralized liens which the Court can only surmise related to at

least one of his businesses.

        When viewed in their totality, Mr. Portunato’s post-petition concealment of the Auction

Agreement, the sale of the Equipment, and the sale proceeds, his misrepresentations about the

location and storage of the Equipment, and his efforts to hinder the Trustee and/or Dakota from

taking possession and control of the Equipment was knowing and undertaken with the intent to

hinder, delay, or defraud the Trustee and Dakota. The Court concludes that the UST has provided

a real and substantial reason for denying Mr. Portunato a discharge.



7
 The schedules and Statement of Financial Affairs reflect his interests in Northeast Snow Plowing; Northeast
Landscaping and Tree Service, Inc., a subchapter S corporation; and Northeast Tire Services LLC, of which he is the
member. (Exh. F, P and Statement of Financial Affairs, Q., Doc. #27).

                                                        17
Case 1:18-ap-01063        Doc 58    Filed 09/17/20 Entered 09/17/20 15:48:17           Desc Main
                                   Document     Page 18 of 18



   VI.      Conclusion

         For the foregoing reasons, the Court will enter judgment in favor of Mr. Portunato on

Count I, in favor of the UST on Count II as to the allegations relating to the Equipment and on

Count III in its entirety, and deny Mr. Portunato a discharge of his debts under § 727(a)(2)(B).



Date: September 17, 2020                                     By the Court,



                                                             ________________________
                                                             Diane Finkle
                                                             U.S. Bankruptcy Judge




                                                18
